NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                            TIFFANY M., Appellant,

                                         v.

     DEPARTMENT OF CHILD SAFETY, T.M., O.M., D.C., Appellee.

                              No. 1 CA-JV 16-0087
                                FILED 9-8-2016


            Appeal from the Superior Court in Maricopa County
                              No. JS17490
                   The Honorable Connie Contes, Judge

                                   AFFIRMED


                                    COUNSEL

John L. Popilek, P.C., Scottsdale
By John L. Popilek
Counsel for Appellant

Arizona Attorney General’s Office, Phoenix
By Amber E. Pershon
Counsel for Appellee Department of Child Safety
                          TIFFANY M. v. DCS et al.
                            Decision of the Court



                       MEMORANDUM DECISION

Chief Judge Michael J. Brown delivered the decision of the Court, in which
Presiding Judge Andrew W. Gould and Judge Kenton D. Jones joined.


B R O W N, Chief Judge:

¶1           Tiffany M. (“Mother”) appeals the juvenile court’s order
terminating her parental rights to her three youngest children, T.M. (born
in 2010), O.M. (born in 2011), and D.C. (born in 2013). For the following
reasons, we affirm.

                              BACKGROUND

¶2            Mother’s children were first taken into Department of Child
Safety (“DCS”) custody in November 2012 following reports that Mother
had abused one of her older children. In March 2013, Mother was convicted
of child abuse and placed on probation for eight years. The children were
adjudicated dependent and DCS developed a case plan for family
reunification concurrent with severance and adoption. DCS’s reunification
plan required Mother to refrain from domestic violence, understand the
harmful effects of domestic violence on families, demonstrate adequate
parenting skills, and avoid abusive partners, particularly Odell C.
(“Father”).     DCS offered various services to Mother, including
psychological evaluation, anger-management classes, domestic-violence
therapy, trauma therapy, a bonding assessment, family therapy, parent
aide, and a parenting coach.

¶3            In April 2014, DCS filed a petition to terminate Mother and
Father’s parental rights to five children, including the three children at issue
in this appeal.1 Relying on Arizona Revised Statutes (“A.R.S.”) section 8-
533(B)(8)(c), DCS alleged that the children had been in out-of-home care


1       Mother has eight children, five of them in common with Father.
Their oldest child is an adult and the children at issue in this severance
proceeding are Mother and Father’s three youngest children. The juvenile
court also terminated Father’s parental rights but he is no longer a party to
this appeal. Additionally, in January 2013 the court terminated Mother’s
rights to two of Mother’s older children.



                                       2
                          TIFFANY M. v. DCS et al.
                            Decision of the Court

pursuant to a court order for greater than fifteen months and there was a
substantial likelihood Mother would not be capable of exercising proper
parental control in the near future. After a two-day hearing in December
2015, the juvenile court determined that (1) DCS had proven the statutory
ground for termination by clear and convincing evidence, and (2) severance
was in the children’s best interests. The court issued a signed order
granting the petition and Mother’s timely appeal followed.

                               DISCUSSION

¶4             To support termination of parental rights, one or more of the
statutory grounds for termination must be proven by clear and convincing
evidence. A.R.S. § 8-537(B); Shawanee S. v. Ariz. Dep’t of Econ. Sec., 234 Ariz.
174, 176–77, ¶ 9 (App. 2014). We view the evidence in the light most
favorable to sustaining the juvenile court’s findings. Christina G. v. Ariz.
Dep’t of Econ. Sec., 227 Ariz. 231, 234, ¶ 13 (App. 2011). We will accept the
juvenile court’s findings of fact unless no reasonable evidence supports
those findings. Jesus M. v. Ariz. Dep’t of Econ. Sec., 203 Ariz. 278, 280, ¶ 4
(App. 2002).

¶5            Pursuant to A.R.S. § 8–533(B)(8)(c), the juvenile court could
properly sever a parent’s rights if (1) the children had been in out-of-home
placement for fifteen months or longer; (2) the parent had been unable to
remedy the circumstances causing the children to be in out-of-home
placement; and (3) a substantial likelihood existed that the parent would
not be able to properly care for the children in the near future. Mother
argues there was insufficient evidence to show a substantial likelihood that
she would be incapable of effective parenting in the near future.2
Specifically, she contends the juvenile court inappropriately relied on
Mother’s psychological evaluations performed in July 2013, before she
made extensive efforts to participate in family reunification services to
restore the parent-child relationship.

¶6            To evaluate Mother’s argument, we look initially to the
juvenile court’s relevant factual findings. First, Mother was offered various
reunification services, including parent aide, supervised visits,


2      Mother does not challenge the juvenile court’s findings that (1) the
children were in out-of-home placement for more than fifteen months, (2)
DCS offered appropriate reunification services, and (3) Mother was unable
to remedy the circumstances that caused the children to be in out-of-home
placement. Nor does Mother challenge the court’s determination that
termination of her parental rights was in the children’s best interests.


                                       3
                        TIFFANY M. v. DCS et al.
                          Decision of the Court

psychological evaluations, domestic violence counseling, trauma therapy,
and visit coaching/assessments through Cradle to Crayons. Second, Dr.
Thal opined in July 2013 that “given Mother’s personality deficits, her
continued involvement in destructive relationships and her lack of
adequate resources, the children should not be returned especially if
Mother continues to have contact with [Father].” Third, Mother stopped
the trauma therapy she had been receiving in March 2015 with Cradle to
Crayons and did not start again until six months later. Fourth, Mother
completed domestic violence counseling, but indicated in her testimony
that she “would allow [Father] to be around her and her children.” Fifth,
the parent aide was closed unsuccessfully because objectives were not met.
Mother had one unsupervised visit (which was still monitored by a family
coach) in January 2015; the following month she requested to have the
coach present for the full visit time for assistance and support. Mother was
then moved back to fully supervised visits.

¶7             Mother does not dispute any of the court’s factual findings,
and our own review of the record indicates the findings are supported by
the record. Mother contends, however, that the psychological evaluations
conducted in 2013 do not support the court’s findings because they do not
reflect whether her ability to exercise proper parental care improved after
she participated in services. As part of the dependency proceedings and as
a term of her probation, Mother was assigned a parent aide and participated
in child-parent psychotherapy, family time coaching, and trauma therapy
with Cradle to Crayons between January 2014 and March 2015. Mother also
participated in domestic violence counseling through Eve’s Place between
October 2013 and May 2015. In addition, Mother completed anger
management, nurturing parent, and active parent classes in 2013 and 2014.
But in Mother’s July 2013 evaluation, the psychologist concluded there was
a poor likelihood that Mother would be able to demonstrate minimally
adequate parenting skills “even with proposed or existing interventions.”
This opinion was confirmed by a second psychological evaluation
performed in December 2013, which concluded it would be unlikely that
Mother could “monitor and safely care for children . . . even with
appropriate resources aimed at treating her condition.”

¶8            Without question, given the complexities of this case, a
psychological evaluation performed in preparation for the termination
hearing would have been helpful to the juvenile court and the parties.
However, the absence of an updated evaluation does not mean the juvenile
court was required to ignore the existing evaluations. Instead, the court
was in the best position to weigh their relevance in light of the many other
factors the court also considered. See Jesus M., 203 Ariz. at 280, ¶ 4 (“The


                                     4
                          TIFFANY M. v. DCS et al.
                            Decision of the Court

juvenile court, as the trier of fact in a termination proceeding, is in the best
position to weigh the evidence, observe the parties, judge the credibility of
witnesses, and make appropriate findings.”).

¶9            Moreover, the record is clear that the pre-services
psychological evaluations were not the only evidence on which the court
relied in granting the petition to terminate Mother’s parental rights.
Notwithstanding Mother’s successful completion of various services, the
record reflects ongoing concerns that were never resolved throughout the
three years the children were in out-of-home placement prior to the
termination hearing. After parent aide services closed unsuccessfully in
February 2014, a third psychologist concluded that Mother would be
unlikely to develop the skills necessary to parent her children in the
foreseeable future. As noted by the juvenile court, DCS also presented
evidence that despite Mother’s consistent participation in some services,
she failed to complete other services as recommended, including her
trauma therapy. See Raymond F. v. Ariz. Dep’t of Econ. Sec., 224 Ariz. 373,
379, ¶ 28 (App. 2010) (finding that Father failed to complete services in
which he participated, therefore supporting the court’s order of severance).
Mother also cancelled or missed Cradle to Crayons visits with her children
on several occasions.

¶10           In addition, progress reports prepared by DCS case managers
throughout 2014 and 2015 consistently expressed continuing concerns
about Mother’s ability to parent, even after Mother’s participation in
numerous family reunification services. In a DCS progress report dated
November 24, 2015, the case manager continued to express concerns
regarding Mother’s ability to care for the children at that time, even though
she was “making progress” through participation in services. The case
manager’s concerns were based on the young ages and special needs3 of the
children, as well as Mother’s continued contact with Father, despite their
history of domestic violence. Mother testified that she and Father were in
a “domestic violence relationship,” which tracks the concerns identified by
DCS at the outset of the dependency proceeding when it directed that
Mother avoid Father and other abusive partners. But Mother failed to take
the necessary steps to show she properly acknowledged the harmful risks
she and the children would face if she allowed continued contact with


3      At least one of the children, O.M., has medical needs requiring
specialized care.




                                       5
                         TIFFANY M. v. DCS et al.
                           Decision of the Court

Father.4 In explaining the domestic violence, Mother testified initially that
she and Father “had an argument;” later, she stated he “struck her on a
number of occasions” and said she was “physically assaulted by dad in
front of the kids.” And, although Mother testified that she called police
when Father arrived at her home in February 2015, she did not inform the
case manager of the incident or provide a police report. Notwithstanding
Father’s behavior, Mother stated she would like to see him get visitation
“through the courts” and “he’s a good person with kids.”

¶11            Consistent with the progress reports prepared by previous
case managers and the opinions expressed by the medical professionals
who conducted Mother’s psychological evaluations, the case manager who
testified at the termination hearing opined that Mother would not be able
to exercise proper parental care of the three children in the near future.
Considering all of the evidence presented to the juvenile court, and the lack
of any objection to the court’s factual findings, we conclude that despite
Mother’s participation in services and family reunification efforts,
reasonable evidence supports the juvenile court’s finding that a substantial
likelihood existed that Mother would not be capable of exercising proper
and effective parental care and control in the near future. See A.R.S. § 8–
533(B)(8)(c).

                              CONCLUSION

¶12          Because reasonable evidence supports the juvenile court’s
order terminating Mother’s parental rights, we affirm.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




4     Father, a convicted felon, participated in the termination hearing
from prison; he has since been released.


                                        6